Case 1:18-bk-10098-MB   Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17   Desc
                         Main Document     Page 1 of 9
Case 1:18-bk-10098-MB   Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17   Desc
                         Main Document     Page 2 of 9
Case 1:18-bk-10098-MB   Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17   Desc
                         Main Document     Page 3 of 9
Case 1:18-bk-10098-MB   Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17   Desc
                         Main Document     Page 4 of 9
  Case 1:18-bk-10098-MB            Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17              Desc
                                    Main Document     Page 5 of 9

               This Stipulation contemplates the entry of an order approving its contents. The Trustee and

 2    World agrees that the Ilankruptcy Court shall have jurisdiction io detenuine any disputes or other
      matters that may arise relating to this Stipulation.

 4    DATED: November 20, 2018
 5                                                   Ily:
  6                                                          Paul tvl. Brent
                                                             Anomeys for WGCZ Ltd., S.R.O.
  7
 8
      DATED: November 20. 2018                       PACHULSKJ STANG ZIEHL & JONES, LLP
 9
                                                     Dy:       /s/ Iain A.W. Nasatir
10                                                           Linda A. Cantor
                                                             lain A.W. Nasatir
II
                                                             Attorneys for David K. Gottlieb. Chapter 11
12                                                           Trustee

13
14
15
16
17
18
19
20
21
22
-·'
?�


24
25
26
27
28

      OOCS_LA:317959.J 32�77/001
    Case 1:18-bk-10098-MB                       Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17                                                 Desc
                                                 Main Document     Page 6 of 9


                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
address is:
             10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled STIPULATION BY AND AMONG
WGCZ LTD, S.R.O. AND DAVID K. GOTTLIEB, THE CHAPTER 11 TRUSTEE FOR THE
BANKRUPTCY ESTATES OF PENTHOUSE GLOBAL MEDIA, INC. TO RESOLVE ISSUES
CONCERNING DOCUMENTS AND DATA INFORMATION TO BE PRODUCED BY WGCZ
LTD, S.R.O. TO THE TRUSTEE will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
via NEF and hyperlink to the document. On November 21, 2018, I checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 21, 2018, I served the following persons and/or entities at the last known addresses in
this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P.
5 and/or controlling LBR, on November 21, 2018, I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
hours after the document is filed.

Via Federal Express
Honorable Martin R. Barash
U.S. Bankruptcy Court - Central District of California
21041 Burbank Boulevard, Suite 342/ Courtroom 303
Woodland Hills, California 91367
                                                Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and
correct.
November 21, 2018                 Janice G. Washington                   /s/ Janice G. Washington
       Date                          Printed Name                              Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
DOCS_LA:317605.1 32277/001
DOCS_LA:317971.1 32277/001
        Case 1:18-bk-10098-MB                     Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17                                                  Desc
                                                   Main Document     Page 7 of 9



    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                 margaux.ross@usdoj.gov
    Russell Clementson on behalf of U.S. Trustee
    United States Trustee (SV)                   Michael St James on behalf of Creditor
    russell.clementson@usdoj.gov                 Interested Party
                                                 ecf@stjames-law.com
    James A Dumas, Jr on behalf of Creditor NOA
    Productions SPRL                             Michael St James on behalf of Interested Party
    jdumas@dumas-law.com,                        Michael St. James
    jdumas@ecf.inforuptcy.com                    ecf@stjames-law.com
    James A Dumas, Jr on behalf of Creditor                                                Howard Steinberg on behalf of Creditor
    Penthouse Global Broadcasting, Inc.                                                    Greenberg Traurig, LLP
    jdumas@dumas-law.com,                                                                  steinbergh@gtlaw.com,
    jdumas@ecf.inforuptcy.com                                                              pearsallt@gtlaw.com;laik@gtlaw.com
    Allan B Gelbard on behalf of Other                                                     Cathy Ta on behalf of Interested Party
    Professional Allan B. Gelbard                                                          Penthouse Clubs Worldwide, LLC
    xxxesq@aol.com, Allan@GelbardLaw.com                                                   cathy.ta@bbklaw.com,
                                                                                           Arthur.Johnston@bbklaw.com;lisa.spencer@b
    David Keith Gottlieb (TR)                                                              bklaw.com
    dkgtrustee@dkgallc.com,
    dgottlieb@iq7technology.com,rjohnson@dkgal                                             United States Trustee (SV)
    lc.com,akuras@dkgallc.com                                                              ustpregion16.wh.ecf@usdoj.gov
    David W. Meadows on behalf of Interested                                               Michael H Weiss on behalf of Attorney Weiss
    Party Courtesy NEF                                                                     & Spees, LLP
    david@davidwmeadowslaw.com                                                             mw@weissandspees.com,
                                                                                           lm@weissandspees.com
    Krikor J Meshefejian on behalf of Creditor
    Interested Party                                                                       Michael H Weiss on behalf of Debtor Danni
    kjm@lnbrb.com                                                                          Ashe, Inc.
                                                                                           mw@weissandspees.com,
    Alan I Nahmias on behalf of Interested Party                                           lm@weissandspees.com
    Courtesy NEF
    anahmias@mbnlawyers.com,                                                               Michael H Weiss on behalf of Debtor GMI
    jdale@mbnlawyers.com                                                                   Online Ventures, Ltd.
                                                                                           mw@weissandspees.com,
    Aram Ordubegian on behalf of Creditor LSC                                              lm@weissandspees.com
    Communications US, LLC / Creel Printing
    ordubegian.aram@arentfox.com                                                           Michael H Weiss on behalf of Debtor General
                                                                                           Media Communications, Inc.
    Hamid R Rafatjoo on behalf of Creditor                                                 mw@weissandspees.com,
    Committee The Official Committee of                                                    lm@weissandspees.com
    Unsecured Creditors
    hrafatjoo@raineslaw.com,                                                               Michael H Weiss on behalf of Debtor General
    bclark@raineslaw.com;cwilliams@raineslaw.c                                             Media Entertainment, Inc.
    om                                                                                     mw@weissandspees.com,
    S Margaux Ross on behalf of U.S. Trustee                                               lm@weissandspees.com
    United States Trustee (SV)
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                  F 9013-3.1.PROOF.SERVICE
DOCS_LA:317605.1 32277/001
DOCS_LA:317971.1 32277/001
        Case 1:18-bk-10098-MB                     Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17                                                  Desc
                                                   Main Document     Page 8 of 9


    Michael H Weiss on behalf of Debtor                                                    lm@weissandspees.com
    Penthouse Digital Media Productions, Inc.                                              Michael H Weiss on behalf of Debtor
    mw@weissandspees.com,                                                                  Streamray Studios, Inc.
    lm@weissandspees.com                                                                   mw@weissandspees.com,
                                                                                           lm@weissandspees.com
    Michael H Weiss on behalf of Debtor
    Penthouse Global Broadcasting, Inc.                                                    Michael H Weiss on behalf of Debtor Tan
    mw@weissandspees.com,                                                                  Door Media, Inc.
    lm@weissandspees.com                                                                   mw@weissandspees.com,
                                                                                           lm@weissandspees.com
    Michael H Weiss on behalf of Debtor
    Penthouse Global Digital, Inc.                                                         Michael H Weiss on behalf of Debtor XVHUB
    mw@weissandspees.com,                                                                  Group, Inc.
    lm@weissandspees.com                                                                   mw@weissandspees.com,
                                                                                           lm@weissandspees.com
    Michael H Weiss on behalf of Debtor
    Penthouse Global Licensing, Inc.                                                       Christopher K.S. Wong on behalf of Creditor
    mw@weissandspees.com,                                                                  LSC Communications US, LLC / Creel
    lm@weissandspees.com                                                                   Printing
                                                                                           christopher.wong@arentfox.com
    Michael H Weiss on behalf of Debtor
    Penthouse Global Media, Inc.                                                           Beth Ann R Young on behalf of Creditor
    mw@weissandspees.com,                                                                  Dream Media Corporation
    lm@weissandspees.com                                                                   bry@lnbyb.com

    Michael H Weiss on behalf of Debtor                                                    Beth Ann R Young on behalf of Creditor
    Penthouse Global Publishing, Inc.                                                      Interested Party
    mw@weissandspees.com,                                                                  bry@lnbyb.com
    lm@weissandspees.com
                                                                                           Brian L. Davidoff
    Michael H Weiss on behalf of Debtor                                                    bdavidoff@greenbergglusker.com
    Penthouse Images Acquisitions, Ltd.
    mw@weissandspees.com,                                                                  Jonathan Hayes jhayes@SRHLawFirm.com
    lm@weissandspees.com
                                                                                           Peter W. Lianides plianides@wcghlaw.com
    Michael H Weiss on behalf of Debtor Pure
    Entertainment Telecommunications, Inc. fka                                             Mark S. Horoupian
                                                                                           mhoroupian@sulmeyerlaw.com
    For Your Ears Only, Ltd.
    mw@weissandspees.com,




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                  F 9013-3.1.PROOF.SERVICE
DOCS_LA:317605.1 32277/001
DOCS_LA:317971.1 32277/001
Case 1:18-bk-10098-MB      Doc 742 Filed 11/26/18 Entered 11/26/18 09:45:17         Desc
                            Main Document     Page 9 of 9


          U.S. Bankruptcy Court
      Central District of California             Request for Special Notice or
          (San Fernando Valley)                  Pecuniary Interest
   In re Penthouse Global Media, Inc.,
          Case No. 18-10098-MB                   Counsel for Walter
                                                 Miller Law Group
                                                 Representative: Walter M. Stella
   2. SERVED BY UNITED STATES                    wms@millerlawgroup.com
      MAIL:
                                                 Counsel for Penthouse Clubs Worldwide, LLC,
      Debtor                                     Penthouse Clubs Global Licensing, LLC and
      Penthouse Global Media, Inc.               Kirkendoll Management, LLC
      8944 Mason Ave.                            Mark A. Mintz
      Chatsworth, CA 91311                       mmintz@joneswalker.com

                                                 Joseph Bain on behalf Penthouse Clubs
   3. SERVICE VIA ELECTRONIC MAIL                jBain@joneswalker.com
   IN PDF FORMAT
                                                 John D. Kirkendoll
      Debtor                                     Founder/CEO
      Kelly Holland                              Kirkendoll Management, LLC
      President and Chief Executive Officer      jkirkendoll@kirkmgmt.com
      Penthouse Global Media, Inc.
      kholland@penthouse.com                     Counsel for WGCZ Ltd., S.R.O.
                                                 Mark Bryn
      Robert W. Campbell                         mark@markbryn.com
      Penthouse Global Media, Inc.
      rcampbell@penthouse.com                    Paul M. Brent, Esq.
                                                 Steinberg, Nutter & Brent
      Committee Member                           snb300@aol.com
      DVD Factory Inc.
      Representative: Steve Kalson               Counsel for LSC Communications, US, LLC
      ty@dvdfactoryinc.com                       Aram Ordubegian (SBN 185142)
      Steve-dvd@hotmail.com                      aram.ordubegian@arentfox.com
                                                 Robert M. Hirsh
      Committee Member                           (pro hac vice application to be submitted)
      LSC Communications US, LLC                 ARENT FOX LLP
      Creel Printing.                            robert.hirsh@arentfox.com
      Representative: Dan Pevonk
      dan.pevonka@lsccom.com                     Counsel for Jerrick Media Jerrick Media
                                                 Holdings, Inc. And Jerrick Ventures LLC
      Committee Member                           Theodore B. Stolman
      Palm Coast Data                            ted.stolman@ffslaw.com
      Representative: Neil Gordon
      gordon.neil@palmcoastdata.com              Blaine Bortnick
                                                 bbortnick@rascoklock.com
      Committee Member                           Counsel for Alpha Cygni, Inc
      Matthew A. Garrett, CEO                    Rochelle@rjslawconsult.com
      matt.garrett@tgg-accounting.com
